


LEASE AGREEMENT
by and between
CHAPARRAL LANE INVESTEMENT, LLC
(Landlord)
and
SOLERA HOLDINGS, INC. (Tenant)


TABLE OF CONTENTS
Page




1.    DEFINITIONS    1
2.    DEMISE    2
3.    RENT    2
4.    USE OF PREMISES    3
5.    TRADE FIXTURES AND LEASEHOLD IMPROVEMENTS    3
6.    REPAIR AND MAINTENANCE    4
7.    UTILITIES    4
8.    INSURANCE    4
9.    INDEMNITY    5
10.    DAMAGE & DESTRUCTION    5
11.    CONDEMNATION    6
12.    DEFAULT AND REMEDIES    6
13.    ASSIGNMENT AND SUBLETTING    8
14.    OFFER TO PURCHASE:    8
15.    SURRENDER; HOLDING OVER    9
16.    EXTENSION OPTION:    9
17.    GENERAL PROVISIONS    10






LEASE AGREEMENT
THIS LEASE AGREEMENT (“Lease”), dated April 7, 2015, for reference purposes
only, is made by and between CHAPARRAL LANE INVESTEMENT, LLC ( “Landlord”), and
SOLERA HOLDINGS, INC. (“Tenant”).
1.DEFINITIONS:  Any term that is given a special meaning by this paragraph 1 or
by any other provision of this Lease (including any exhibits attached hereto)
shall have such meaning when used in this Lease or any addendum or amendment
hereto.
1.1         Agreed Interest Rate:  “Agreed Interest Rate” means an interest rate
of either ten percent (10%) per annum or the maximum applicable rate permitted
by Law, whichever is less.
1.2         Buildings:  “Buildings” means those certain buildings located at
14250 Chaparral Lane, Roanoke, Texas, and containing approximately 14,100 square
feet in total.
1.3         Commencement Date:  “Commencement Date” means April 7, 2015.
1.4        Hazardous Material:  “Hazardous Material” means any material or
substance that is now or hereafter prohibited or regulated by any Law or that is
now or hereafter designated by any governmental authority to be radioactive,
toxic, hazardous or otherwise a danger to health, reproduction or the
environment, including, without limitation, asbestos.
1.5        Land:  “Land” means the approximately 5.16 acres of land on which the
Buildings are located, and all improvements thereon, as more particularly
depicted on Exhibit A.
1.6        Law:  “Law” means any judicial decision, statute, constitution,
ordinance, resolution, order, or other requirement of any municipal, county,
state, federal, or other government agency or authority having jurisdiction over
the parties to this Lease or the Premises or both, in effect either at the
Commencement Date of this Lease or any time during the Lease Term.
1.7         Lease:  “Lease” means this lease and all exhibits attached hereto
and made a part hereof, as the same may be amended in accordance with this Lease
from time to time.
1.8        Lease Term:  “Lease Term” means that period of time commencing on the
Commencement Date and ending Two Hundred Forty (240) months thereafter, unless
extended or sooner terminated as provided herein.
1.9        Leasehold Improvements:  “Leasehold Improvements” means all
improvements, additions, alterations, and fixtures installed in or on the
Premises by Tenant at its expense (whether before or after the Commencement
Date) that are not Trade Fixtures.
1.10    Monthly Rent:  “Monthly Rent” means rent payable by Tenant pursuant to
paragraph 3.1.
1.11    Outside Areas:  “Outside Areas” means all areas and facilities on the
Land outside of the Buildings (including the parking areas, driveways,
pedestrian sidewalk, landscaped areas, trash enclosures, and the like).
1.12    Permitted Use:  “Permitted Use” means the use of the Premises for
general office and general company purposes including, without limitation,
research and development, company meetings and events, customer meetings,
meetings with M&A targets, board and committee meetings, employee meetings,
employee candidate interviews and employee/customer training.
1.13    Premises:  “Premises” means the Land (including, without limitation, the
Outside Areas) and the Buildings.
1.14    Private Restrictions:  “Private Restrictions” means all recorded
covenants, conditions and restrictions, private agreements, and any other
recorded instruments affecting the use of the Premises, as they may exist from
time to time.
1.15    Real Property Taxes:  “Real Property Taxes” means all real property
taxes, assessments, and other charges imposed by any governmental or
quasi-governmental authority, which are levied or assessed against the Premises.
Notwithstanding the foregoing, the term “Real Property Taxes” shall not include
estate, inheritance, capital levy, succession, sales, transfer, gift or
franchise taxes of Landlord or any federal, local or state income tax. If a
special assessment payable in installments is levied against the Land, Real
Property Taxes for any year shall include only the installment of such
assessment and any interest payable or paid during such year as if such
assessment were paid over the longest possible term.
1.16    Trade Fixtures:  “Trade Fixtures” means anything affixed to the Premises
by Tenant at its expense for purposes of trade, manufacture, ornament, or
domestic use (except replacement of similar work or material owned and installed
by Landlord) which can be removed without material injury to the Premises.
2.    DEMISE: 
2.1    Demise of Premises:  Landlord hereby leases to Tenant, and Tenant leases
from Landlord, for the Lease Term and upon the terms and conditions of this
Lease, the Premises. Notwithstanding anything to the contrary, Tenant shall have
the right to terminate this Lease for any reason at Tenant’s sole discretion as
follows:
(a) At any time prior to the date which is ten (10) years after the Commencement
Date, upon twenty-four (24) months’ prior written notice to Landlord of such
termination;
(b) At any time after the date which is ten (10) years after the Commencement
Date but before the date which is before the date which is fifteen (15) years
after the Commencement Date, upon twelve (12) months’ prior written notice to
Landlord of such termination;
(c) At any time after the date which is fifteen (15) years after the
Commencement Date but before the date which is before the date which is twenty
(20) years after the Commencement Date, upon three (3) months’ prior written
notice to Landlord of such termination; and
(d) If the Lease Term is extended, at any time after the date which is twenty
(20) years after the Commencement Date, upon twelve (12) months’ prior written
notice to Landlord of such termination.
3.    RENT:
3.1    Monthly Rent:  Commencing on the Commencement Date and continuing
throughout the Lease Term, Tenant shall pay to Landlord without offset or
deduction, except as expressly provided herein, Monthly Rent equal to Ten
Thousand Dollars ($10,000) per month. All Monthly Rent shall be paid in advance
on the first day of each calendar month during the Lease Term. All Monthly Rent
shall be paid in lawful money of the United States, to Landlord at its address
for notices as set forth below or at such other place as Landlord may designate
from time to time by written notice to Tenant. Tenant's obligation to pay
Monthly Rent shall be prorated during any partial month of the Lease Term.


3.1.1    Commencing on the first day following the fifth, tenth, fifteenth and,
if the Option is exercised by Tenant, twentieth year anniversaries of the
Commencement Date (each an “Adjustement Date”), the Monthly Rent shall be
adjusted to the amount calculated by multiplying $10,000 by the CPI Adjustment
(as hereinafter defined). The “CPI Adjustment” means a fraction, the denominator
of which shall be the Consumer Price Index – All Urban Consumers, U.S. City
Average (1982-84 = 100) published by the Bureau of Labor Statistics of the
United States Department of Labor (the “CPI”) most recently prior to the
Commencement Date and the numerator of which is the CPI for the same calendar
month published most recently prior to the applicable Adjustment Date.
3.1.2    If the CPI base year is changed, the CPI shall be converted in
accordance with the conversion factor published by the United States Department
of Labor, Bureau of Labor Statistics. If the CPI is discontinued or revised
during the Lease Term, such other government index or computation with which it
is replaced shall be used in order to obtain substantially the same result as
would be obtained if the CPI had not been discontinued or revised.
3.2    Real Property Taxes:  Commencing on the Commencement Date and continuing
throughout the Lease Term, Tenant shall pay to Landlord all Real Property Taxes
accruing during the Lease Term. If any installment of Real Property Taxes shall
cover any period of time prior to or after the expiration or termination of this
Lease, Tenant’s share of such installment shall be prorated.
4.    USE OF PREMISES: 
4.1    Compliance with Laws and Private Restrictions:  Tenant shall not use or
permit any person to use the Premises in any manner which violates any Laws or
Private Restrictions. Notwithstanding anything to the contrary set forth in this
Lease, Tenant shall not be required to construct or pay the cost of complying
with any CC&R's, underwriter's requirements or Laws requiring construction of
improvements in the Premises unless such compliance is necessitated solely
because of Tenant's particular use of the Premises or Leasehold Improvements
constructed by Tenant.
4.2    Use of Premises:  Tenant may use the Premises for any Permitted Use.
4.3    Hazardous Materials: 
4.3.1    Tenant's Responsibility: Tenant, at its sole cost, shall comply with
all Laws relating to the storage, use, disposal, emission, or release of any
Hazardous Material on the Premises by Tenant or its agents, employees or
contractors.
4.3.2    Exculpation: Notwithstanding anything to the contrary, Tenant shall
have no liability or responsibility for any Hazardous Material on or about the
Premises except to the extent released by Tenant or its agents, employees or
contractors.
5.    TRADE FIXTURES AND LEASEHOLD IMPROVEMENTS: 
5.1    Leasehold Improvements:  Tenant shall not construct any Leasehold
Improvement in the Premises without Landlord's prior approval, which approval
shall not be unreaasonably withheld. Tenant, however may construct nonstructural
Leasehold Improvements in or on the Premises without Landlord's prior approval,
if the cost of such work does not exceed One Hundred Thousand Dollars ($100,000)
for any single project. Any other Leasehold Improvements may be made only after
obtaining Landlord's consent, which consent shall not be unreasonably withheld
or delayed. Tenant shall have the right to remove any Leasehold Improvements at
any time and from time to time with Landlord’s consent, which consent shall not
be unreasonably withheld, conditioned or delayed, provided that Tenant restores
the affected area in a manner reasonably satisfactory to Landlord and consistent
with the Premises’ condition and style. All Leasehold Improvements not so
removed by Tenant shall become the property of Landlord, and shall be
surrendered by Tenant, upon the expiration or earlier termination of the Lease.
By signing this Agreement, Landlord consents to and approves all
pre-Commencement Date Leasehold Improvements.
5.2    Liens:  Tenant shall keep the Premises free from any liens arising out of
any work performed, materials furnished, or obligations incurred by Tenant, its
agents, employees or contractors relating to the Premises. If any claim of lien
is recorded, Tenant shall bond against or discharge the same within twenty (20)
days after Tenant's receipt of written notice that the same has been recorded
against the Premises.
6.    REPAIR AND MAINTENANCE: 
6.1    Repair and Maintenance Obligations:  Tenant shall, at all times during
the Lease Term, repair, keep and maintain the Premises in good order, condition
and repair, ordinary wear and tear, casualty and condemnation excepted.
7.    UTILITIES:  Tenant shall make all arrangements for, and pay or cause to be
paid when due all charges for, the connection and hook-up of all utilities and
services to the Premises including, but not limited to, electricity, gas, fuel,
heat, water, sewer, telephone, power, sanitary services and trash collection.
Tenant shall promptly pay, as the same become due, all charges for water, gas,
electricity, telephone, sewer service, waste pick-up, and any other utilities,
materials or services furnished at the request of or used by Tenant at the
Premises. Landlord shall not be liable for any disruption or cessation of
utility services to the Premises, except to the extent such disruption or
cessation is caused by the negligence or willful misconduct of Landlord or its
agents, employees or contractors.
8.    INSURANCE: 
8.1    Tenant's Insurance:  Tenant shall maintain in full force and effect at
all times during the Lease Term the policies of insurance described below.
Copies of duly executed certificates for such policies shall be provided to
Landlord upon Landlord's request.
8.1.1    Liability Insurance: A policy or policies of commercial general
liability insurance, including property damage, against liability for personal
injury, bodily injury, death, and damage to property occurring in, or resulting
from an occurrence in, the Premises, with combined single limit coverage of not
less than $1,000,000, naming Landlord as an additional insured. The amount of
insurance carried by Tenant hereunder shall not limit Tenant's liability nor
relieve Tenant of any obligations hereunder.
8.1.2    Casualty Insurance: A policy or policies of fire and property damage
insurance insuring the personal property, inventory, Leasehold Improvements and
Trade Fixtures of Tenant within the Premises. The proceeds from any of such
policies shall be used for the repair or replacement of such items so insured if
the Lease is not terminated, or shall be paid to Tenant if the Lease is
terminated.
8.2    Landlord’s Insurance:  Landlord shall maintain at all times during the
Lease Term a policy of fire and property damage insurance insuring Landlord
against loss from physical damage to the Premises (except for any Leasehold
Improvements or Trade Fixtures of Tenant) with coverage of not less than the
full replacement cost thereof. Tenant shall reimburse Landlord for the insurance
premiums paid by Landlord therefor within thirty (30) days after receiving an
invoice therefor.
8.3    Release and Waiver of Subrogation:  Notwithstanding anything to the
contrary in this Lease, the parties hereto release each other, and their
respective agents, employees, subtenants, and contractors, from any liability
for injury to any person or damage to property that arises out of or incident to
any peril covered by property insurance carried by the parties, whether due to
the negligence of Landlord or Tenant or their respective agents, employees,
subtenants, contractors, or invitees, or any other cause. Each party shall cause
each property insurance policy it obtains to provide that the insurer thereunder
waives all right of recovery by way of subrogation as required herein in
connection with any injury or damage covered by the policy.
9.    INDEMNITY: 
9.1    Indemnification of Landlord:  Tenant shall hold harmless, protect,
indemnify and defend Landlord and its employees and agents, with competent
counsel reasonably satisfactory to Landlord, from all liability, penalties,
losses, damages, costs, expenses, causes of action, claims and/or judgments
arising by reason of any death, bodily injury, personal injury or property
damage to the extent resulting from the negligent act or omission of Tenant, its
agents, contractors, or employees, a breach by Tenant of this Lease, or a
violation by Tenant of any Law or Private Restriction.
9.2    Indemnification of Tenant:  Landlord shall hold harmless, protect,
indemnify and defend Tenant and its employees and agents, with competent counsel
reasonably satisfactory to Tenant, from all liability, penalties, losses,
damages, costs, expenses, causes of action, claims and/or judgments arising by
reason of any death, bodily injury, personal injury or property damage to the
extent resulting from the negligent act or omission of Landlord, or its agents
contractors, or employees, a breach by Landlord of this Lease, or a violation by
Landlord of any Law or Private Restriction.
10.    DAMAGE & DESTRUCTION: 
10.1    Landlord's Duty to Restore:  If the Premises is damaged by any peril,
Landlord shall restore the same to substantially the same condition existing
immediately prior to such damage, unless the Lease is terminated by Landlord
pursuant to paragraph 10.2 or by Tenant pursuant to paragraph 10.3.
10.2    Landlord's Right to Terminate:  Landlord shall have the option to
terminate this Lease in the event any of the following occurs, which option may
be exercised only by delivery to Tenant of a written notice of election to
terminate within thirty (30) days after the date of such damage:
10.2.1    The Premises are damaged by any peril both (i) not covered by the type
of insurance Landlord is required to carry pursuant to paragraph 8.2 and (ii)
not actually covered by valid and collectible insurance actually carried by
Landlord and in force at the time of such damage or destruction, to such an
extent that the estimated cost to restore the Premises in excess of any
insurance proceeds therefor exceeds ten percent (10%) of the then actual
replacement cost thereof; or
10.2.2    The Premises are damaged by any peril during the last six (6) months
of the Lease Term and the restoration of the Premises cannot be substantially
completed within sixty (60) days after the date of such damage.
10.3    Tenant's Right to Abatement and Termination:  If all or any portion of
the Buildings or Premises should become unsuitable for Tenant's use as a
consequence of fire, casualty, cessation of utilities or other services to the
Premises, or the presence of any Hazardous Material which does not result from
Tenant's use, storage or disposal of such material in violation of applicable
Law in or about the Premises, then Tenant shall be entitled to an abatement of
all Monthly Rent payable hereunder to the extent of the interference with
Tenant's use of the Buildings or Premises occasioned thereby and, if such
interference cannot be corrected or the damage resulting therefrom repaired so
that the Buildings and Premises will be reasonably suitable for Tenant's
intended use within ninety (90) days following the occurrence of such event,
then Tenant also shall be entitled to terminate this Lease by delivery of
written notice of termination to Landlord at any time prior to cessation of the
interfering event or restoration of the Buildings and/or Premises.
11.    CONDEMNATION: 
11.1    Taking of Premises:  If all or any part of the Premises is taken by
means of (i) any taking by the exercise of the power of eminent domain, whether
by legal proceedings or otherwise, (ii) a voluntary sale or transfer by Landlord
to any condemnor under threat of condemnation or while legal proceedings for
condemnation are pending, or (iii) any taking by inverse condemnation (a
“Condemnation”), and any portion of the Premises cannot be reconstructed within
a reasonable period of time and thereby made reasonably suitable for Tenant's
continued occupancy for the Permitted Use, then either Landlord or Tenant shall
have the right to terminate this Lease. Any such option to terminate by Tenant
or Landlord must be exercised within a reasonable period of time, to be
effective as of the date that possession of the Premises is taken by the
condemnor.
11.2    Restoration Following the Taking:  If any part of the Premises is taken
by Condemnation and this Lease is not terminated, then Landlord shall make all
repairs and alterations that are reasonably necessary to make that which is not
taken a complete architectural unit reasonably suitable for Tenant's occupancy
for the use permitted hereunder.
11.3    Abatement of Rent:  If any portion of the Premises is taken by
Condemnation and this Lease is not terminated, then as of the date possession is
taken, the Monthly Rent shall be reduced in the same proportion that the value
of the Premises (less any addition thereto by reason of any reconstruction)
bears to the value of the remainder of the Premises.
11.4    Division of Condemnation Award:  Tenant shall be entitled to receive any
damages separately awarded by the court in connection with a Condemnation for
(i) Leasehold Improvements installed in the Premises at Tenant's expense, (ii)
Tenant's moving and relocation costs, (iii) Trade Fixtures, and (iv) Tenant's
lost goodwill. The entire balance of the award shall be the property of
Landlord.
12.    DEFAULT AND REMEDIES: 
12.1    Events of Tenant's Default:  Tenant shall be in “default” of its
obligations under this Lease if any of the following events occurs:
12.1.1    Tenant fails to pay any Monthly Rent when due and such failure is not
cured within five (5) days after Landlord notifies Tenant in writing that such
nonpayment was not made when due; or
12.1.2    Tenant fails to perform any term, covenant, or condition of this Lease
(except those requiring the payment of money to Landlord) and Tenant fails to
cure such default within thirty (30) days after delivery of written notice from
Landlord specifying the nature of such default where such default could
reasonably be cured within said thirty (30) day period, or fails to commence
such cure within said thirty (30) day period and thereafter continuously with
due diligence prosecute such cure to completion where such default could not
reasonably be cured within said thirty (30) day period; or
12.1.3    Tenant shall have made a general assignment of its assets for the
benefit of its creditors; or
12.1.4    A court shall have made or entered any decree or order with respect to
Tenant, or Tenant shall have submitted to or sought a decree or order (or a
petition or pleading shall have been filed in connection therewith) which: (i)
grants or constitutes (or seeks) an order for relief, appointment of a trustee,
or confirmation of a reorganization plan under the bankruptcy laws of the United
States; (ii) approves as properly filed (or seeks such approval of) a petition
seeking liquidation or reorganization under said bankruptcy laws or any other
debtor's relief law or statute of the United States or any state thereof; or
(iii) otherwise directs (or seeks) the winding up or liquidation of Tenant; and
such petition, decree or order shall have continued in effect for a period of
sixty (60) or more days.
12.2    Landlord's Remedies:  In the event of any default by Tenant, Landlord
shall have the following remedies:
12.2.1    Landlord may, at Landlord's election, continue this Lease in full
force and effect and may enforce all of its rights and remedies under this
Lease, including, but not limited to, (i) the right to recover Monthly Rent as
it becomes due, (ii) the right to make payments required of Tenant or to perform
Tenant's obligations and be reimbursed by Tenant for the cost thereof with
interest at the Agreed Interest Rate from the date the sum is paid by Landlord
until Landlord is reimbursed by Tenant, and (iii) the remedies of injunctive
relief and specific performance to compel Tenant to perform its obligations
under the Lease.
12.2.2    Landlord may, at Landlord's election, terminate this Lease by giving
Tenant written notice of termination, in which event this Lease shall terminate
on the date set forth for termination in such notice. Upon such termination in
writing of Tenant's right to possession of the Premises, as herein provided,
this Lease shall terminate and Landlord shall be entitled to recover damages
from Tenant as provided in accordance with any applicable existing or future Law
providing for recovery of damages for such breach; provided, however, rental
damages for any period after such termination shall not accrue beyond the date
which is three (3) months’ after the later of such termination or the date
Tenant vacates the Premises.
12.2.3    Landlord may, at Landlord's election, pursue any other right or remedy
now or hereafter available to Landlord at law or in equity.
12.2.4    Landlord shall not have any security interest in the property of
Tenant. Landlord waives any right of distraint, distress for rent or landlord's
lien that may arise at law.
12.3    Landlord's Default and Tenant's Remedies:  Landlord shall not be deemed
to be in default of its obligations unless Landlord fails to perform any
covenant, condition, or agreement contained in this Lease and fails to cure the
nonperformance within a reasonable time, but not later than thirty (30) days
after receiving written notice of the failure, provided, however, that if the
nature of Landlord's failure to perform reasonably requires more than thirty
(30) days to cure, then Landlord shall not be deemed in default if Landlord
commences to cure such failure within said thirty (30) day period and thereafter
diligently and in good faith prosecutes such cure to completion. If Landlord is
in default pursuant to this paragraph 12.3, then Tenant shall have the following
remedies:
12.3.1    Tenant may proceed in equity or at law to compel Landlord to perform
its obligations and/or to recover damages proximately caused by such failure to
perform.
12.3.2    Tenant may cure any default of Landlord at Landlord's cost. If Tenant
at any time by reason of Landlord's default reasonably pays any sum or does any
act that requires the payment of any sum, the sum paid by Tenant shall be
immediately due from Landlord to Tenant at the time the sum is paid, and shall
bear interest at the Agreed Interest Rate from the date the sum is paid by
Tenant until Tenant is reimbursed by Landlord. Any such amount shall be payable
by Landlord to Tenant within ten (10) days following Tenant's written demand for
payment and if not so paid, may be offset against the next installments of
Monthly Rent payable by Tenant to Landlord under this Lease.
12.4    Waiver:  One party's consent to or approval of any act by the other
party requiring the first party's consent or approval shall not be deemed to
waive or render unnecessary the first party's consent to or approval of any
subsequent similar act by the other party. The receipt by Landlord of any Rent
or payment with or without knowledge of the breach of any other provision hereof
shall not be deemed a waiver of any such breach unless such waiver is in writing
and signed by Landlord. No delay or omission in the exercise of any right or
remedy accruing to either party upon any breach by the other party under this
Lease shall impair such right or remedy or be construed as a waiver of any such
breach theretofore or thereafter occurring. The waiver by either party of any
breach of any provision of this Lease shall not be deemed to be a waiver of any
subsequent breach of the same or any other provisions herein contained.
13.    ASSIGNMENT AND SUBLETTING: 
13.1    By Tenant:  Tenant shall not sublet the Premises or assign or encumber
its interest in this Lease, without Landlord's prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. Consent by
Landlord to one or more assignments or encumbrances of this Lease or to one or
more sublettings of the Premises shall not be deemed to be a consent to any
subsequent assignment, encumbrance, or subletting. Notwithstanding the
foregoing, Tenant may assign this Lease or sublet all or a portion of the
Premises without Landlord's consent (i) to a parent, subsidiary, or an entity
under common control with Tenant, (ii) to a successor corporation related to
Tenant by merger, consolidation or nonbankruptcy reorganization, (iii) in
connection with the transfer of stock of Tenant, or (iii) in connection with the
sale of substantially all of Tenant's assets.     
13.2    By Landlord:  Landlord and its successors in interest shall have the
right to transfer their interest in the Premises. As used herein, the term
“Landlord” shall mean the Landlord originally named herein, but following any
transfer of its interest in the Premises, the term “Landlord” shall thereafter
mean the transferee of such interest.
14.    OFFER TO PURCHASE:
14.1    Tenant shall have the right of first offer to purchase the Premises in
accordance with this paragraph 14. If Landlord intends to sell or market for
sale the Premises, Landlord shall first notify Tenant of such intent (the “Offer
Notice”). Tenant shall have thirty (30) days to notify Landlord of its intent to
purchase the Premises in accordance with this paragraph 14. In the event Tenant
does not timely notify Landlord of its election to purchase or not to purchase
the Premises pursuant to this paragraph, Landlord may then offer the Premises to
any third party. If, however, Landlord desires to sell the Premises more than
one (1) year after the date of the Offer Notice or if Landlord desires to sell
the Premises on economic terms (taking all factors into consideration) which is
more favorable than the Offer Price (as hereinafter defined), Landlord shall
then first re-offer the Premises to Tenant on such more favorable economic
terms. Subject to the foregoing re-offer requirements, this offer is a one-time
offer. If Tenant so elects to purchase the Premises:
(a)     Settlement for the purchase of the Premises shall be held at a place in
the State of Texas as may be agreed to by the parties, ninety (90) days after
the date the purchase notice is given to Landlord or, if such date is not a
business day, on the first business day thereafter.
(b)     The “Offer Price” during the initial Lease term shall be (i) $1,500,000
plus (ii) an amount that delivers to Landlord interest on $1,500,000 at an
annual rate equal to 10% compounded monthly from and after the Commencement Date
to the time of settlement for the purchase (the “Settlement Date”) less (iii)
the aggregate Monthly Rent received by Landlord through the Settlement Date (the
“Received Rent”) adjusted to the present value of the Received Rent at an annual
interest rate equal to 10% compounded monthly from and after the applicable
payment date to the Settlement Date (the “Offer Price Formula”). The “Offer
Price” during the Option term shall be an amount equal to the greater of the
price derived from the Offer Price Formula and the price set forth in a written
offer to purchase the Premises delivered by a bona fide third party to Landlord
by the end of the thirty (30) day period following the Offer Notice. The Offer
Price shall be payable by Tenant to Landlord at the time of settlement by wire
transfer of immediately available federal funds.
(c)     The responsibility to pay closing costs for such purchase shall be
allocated to Landlord and Tenant in accordance with local custom.
(d)    Landlord shall convey to Tenant good and marketable fee simple title to
the Premises, free of monetary liens and encumbrances, by Special Warranty Deed
which shall be in sufficient form to be recorded, in which Landlord shall
covenant and agree that Landlord has not done, committed, or knowingly or
willingly suffered to be done or committed, any act, matter or thing whatsoever
whereby the Premises granted, or any part thereof, is charged or encumbered,
except as hereafter permitted. Tenant shall accept title to the Premises subject
to all other restrictions, encumbrances and exceptions of record existing on the
date of this Lease, all zoning rules, regulations, restrictions or ordinances.
Tenant’s title shall be insurable at ordinary rates by any reputable title
insurance company selected by Tenant. Landlord agrees to either provide Tenant’s
title company with all customary owner’s affidavits.
15.    SURRENDER; HOLDING OVER: 
15.1    Surrender    
: Upon the expiration or sooner termination of this Lease, Tenant shall
peaceably surrender the Premises in the same condition as received, ordinary
wear and tear, casualties, condemnation, and Hazardous Materials (other than
those released or emitted by Tenant in or about the Premises) and Leasehold
Improvements excepted.
15.2        
15.3    Failure to Surrender:  Any holding over by Tenant after the expiration
of the Lease Term in no event shall give rise to any form of tenancy other than
a tenancy from month to month.
16.    EXTENSION OPTION:
16.1    Option:  Landlord hereby grants to Tenant the option (the “Option”) to
extend the Lease Term for an additional term of five (5) years, commencing when
the intial Lease Term expires, upon the terms and conditions set forth in this
paragraph 16. Tenant may exercise such option by giving Landlord written notice
of its intention not less than ninety (90) days prior to the expiration of
initial Lease Term.
16.2    Terms:  If this Option is exercised, the Monthly Rent for the Premises
shall be the same Monthly Rent then in effect, as adjusted pursuant to paragraph
3.1.1 for CPI. All other terms and conditions contained in the Lease shall
remain in full force and effect and shall apply during the Option term.
17.    GENERAL PROVISIONS: 
17.1    Landlord's Right to Enter:  Landlord or its agents may enter the
Premises at any reasonable time for the purpose of (i) inspecting the same,
(ii) posting notices of nonresponsibility, (iii) supplying any service to be
provided by Landlord to Tenant, (iv) making necessary alterations, additions or
repairs, and (v) in case of an emergency. However, Landlord may not so enter the
Premises until it has first given Tenant at least forty-eight (48) hours prior
written notice of its intention to do so (except in case of an emergency) and
complies with all of Tenant's security regulations. If Tenant so elects,
Landlord shall be accompanied by a representative of Tenant during any such
entry. In making any such entry, Landlord shall use reasonable efforts to
minimize any disruption to Tenant's business. Landlord shall not have the right
to open or inspect confidential files or safes, and Landlord shall not disclose
to others any confidential information regarding Tenant's business learned by
Landlord during any such entry into the Premises.
17.2    Estoppel Certificates:  Each party agrees, following any request by the
other, promptly (not to exceed ten (10) business days) to execute and deliver an
estoppel certificate upon which the requesting party and any others it
designates may rely (i) certifying that this Lease is unmodified and in full
force and effect, or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect,
(ii) stating the date to which the Rent is paid in advance, if any,
(iii) acknowledging that there are not, to the certifying party's knowledge, any
uncured defaults on the part of the other party hereunder, or if there are
stating their nature, and (iv) certifying such other information about the Lease
as may be reasonably required by the requesting party.
17.3    Reimbursable Expenditures:  Any expenditure by a party permitted or
required under this Lease, for which such party is entitled to demand and does
demand reimbursement from the other party, shall be limited to the actual cost
to the demanding party of the goods and/or services giving rise to such
expenditure, which cost shall not exceed the fair market value of such goods
and/or services; shall be reasonably incurred; and shall be substantiated by
documentary evidence available for inspection and review by the other party or
its representative during normal business hours.
Notices
17.4    Attorneys' Fees:  In the event either party shall bring any action or
legal proceeding for an alleged breach of any provision of this Lease, to
recover Rent, to terminate this Lease or to otherwise enforce, protect or
establish any term or covenant of this Lease or right of either party, the
prevailing party shall be entitled to recover as a part of such action or
proceedings, or in a separate action brought for that purpose, reasonable
attorneys' fees and court costs as may be fixed by the court.
17.5    Authority:  Each individual executing this Lease on behalf of a
corporation or partnership represents and warrants that he or she is duly
authorized to execute and deliver this Lease on behalf of said corporation or
partnership and that this Lease is binding upon said corporation or partnership
in accordance with its terms.
17.6    Miscellaneous:  Should any provision of this Lease prove to be invalid
or illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provision hereof, and such remaining provisions shall
remain in full force and effect. This Lease shall be governed by the laws of the
state in which the Premises are located. Time is of the essence with respect to
the performance of every provision of this Lease in which time of performance is
a factor. Any executed copy of this Lease shall be deemed an original for all
purposes. This Lease shall, subject to the provisions regarding assignment,
apply to and bind the respective heirs, successors, executors, administrators
and assigns of Landlord and Tenant. The language in all parts of this Lease
shall in all cases be construed as a whole according to its fair meaning, and
not strictly for or against either Landlord or Tenant. The captions used in this
Lease are for convenience only and shall not be considered in the construction
or interpretation of any provision hereof. When the context of this Lease
requires, the neuter gender includes the masculine, the feminine, a partnership
or corporation or joint venture, and the singular includes the plural. The terms
“shall”, “will”, and “agree” are mandatory. The term “may” is permissive. When a
party is required to do something by this Lease, it shall do so at its sole cost
and expense without right of reimbursement from the other party unless specific
provision is made therefor. Whenever one party's consent or approval is required
to be given as a condition to the other party's right to take any action
pursuant to this Lease, then such consent or approval shall not be unreasonably
withheld, conditioned or delayed, except as otherwise set forth herein. Landlord
shall not become or be deemed a partner or a joint venturer of Tenant by reason
of this Lease. This Lease may be executed in counterparts, each of which shall
constitute an original and all of which shall constitute one Lease.
17.7    Brokerage Commissions:  Each party warrants to the other that it has not
had any dealings with any real estate brokers or salesmen or incurred any
obligations for the payment of real estate brokerage commissions or finder's
fees which would be earned or due and payable by reason of the execution of this
Lease.
17.8    Subordination:  The following provisions shall govern the relationship
of this Lease and any underlying lease, mortgage or deed of trust which now or
hereafter affects the Premises, and any renewal, modification, consolidation,
replacement or extension thereof (collectively, “Security Instruments”), which
have been or may hereafter be executed affecting the Premises:
17.8.1    This Lease shall not be subject or subordinate to any existing or
future Security Instruments unless the holder of the Security Instrument in
question executes a recognition and nondisturbance agreement which (i) provides
that this Lease shall not be terminated so long as Tenant is not in default
under this Lease and (ii) recognizes all of Tenant's rights hereunder.        
    
17.9    Quiet Possession:  Tenant shall peacefully have, hold and enjoy the
Premises, subject to the other terms of this Lease, provided that Tenant pays
the Rent and performs all of Tenant's covenants and agreements contained in this
Lease. This covenant and the other covenants of Landlord contained in this Lease
shall be binding upon Landlord and its successors only with respect to breaches
occurring during its and their respective ownership of Landlord's interest
hereunder.
17.10    Entire Agreement:  This Lease and the documents referred to herein
constitute the entire agreement between the parties, and there are no binding
agreements or representations between the parties except as expressed herein. No
subsequent change or addition to this Lease shall be binding unless in writing
and signed by the parties hereto.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease with the intent
to be legally bound thereby, to be effective as of the date and year first
written above.
LANDLORD:        TENANT:


CHAPARRAL LANE INVESTEMENT, LLC        SOLERA HOLDINGS, INC.
By:    /s/ Tony Aquila        By:    /s/ Jason Brady    
Tony Aquila, Manager            Jason Brady, Senior Vice President
and General Counsel






Address for Notices:        Address for Notices:
[Contact details on file]        7 Village Circle, Suite 100
Westlake, Texas 76262
Attn: General Counsel






EXHIBIT A
Depiction of Land


